               Case 4:19-mj-71669-MAG Document 24 Filed 04/29/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RICHARD EWENSTEIN (CABN 294649)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6842
 7        FAX: (415) 436-7234
          Richard.ewenstein@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) Case No. 19-71669-MAG
                                                       )
14           Plaintiff,                                ) STIPULATION AND [PROPOSED]
                                                       ) PROTECTIVE ORDER
15      v.                                             )
                                                       )
16   KEVIN FUQUA,                                      )
                                                       )
17           Defendant.                                )
                                                       )
18
19           Plaintiff United States of America, by and through DAVID L. ANDERSON, United States
20 Attorney for the Northern District of California, and RICHARD EWENSTEIN, Assistant United States

21 Attorney for the Northern District of California, and the defendant, KEVIN FUQUA, through his

22 undersigned counsel, hereby stipulate and agree as follows:

23           a)      This is a case in which the defendant is charged with a violation of 18 U.S.C. §§
24 1591(a)(1), (b)(2), a crime involving a victim and/or witness who is a minor (the Child Victim). As

25 such, the Child Victim is entitled to certain statutory protections, including: (1) Title 18, United States

26 Code, section 3509, which affords certain confidentiality protections to the Child Victim, including the

27 requirement that the Child Victim’s name not be included in any public filings and that the parties keep

28 the names of the Child Victim in a secure place to which no person who does not have reason to know

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-71669-MAG
              Case 4:19-mj-71669-MAG Document 24 Filed 04/29/20 Page 2 of 4




 1 their contents has access; and (2) Title 18, United States Code, section 3771, which affords any victim of

 2 a crime the right to be treated with fairness and respect for his or her dignity and privacy.

 3          b)      Some of the discovery materials the government intends to produce in this case may

 4 include materials falling into one or more of the following categories (collectively, “Protected

 5 Information”):

 6          1. Personal Identifying Information of any individual, including without limitation any person’s

 7               date of birth, social security number, residence or business address, telephone numbers, email

 8               addresses, driver’s license number, professional license number, family members names, or

 9               criminal histories (“Personal Identifying Information”);

10          2. The name and other personal information of the Child Victim;

11          3. Financial information of any individual or business, including without limitation bank

12               account numbers, credit or debit card numbers, account passwords, contact information, and

13               taxpayer identification numbers (“Financial Information”); and

14          4. Medical records or other patient information of any individual covered by the Health

15               Insurance Portability and Accountability Act of 1996 (HIPPA) (“Medical Information”);

16          5. Records related to law enforcement contacts with the Child Victim.

17          THEREFORE, THE PARTIES STIPULATE AND AGREE that the Court should enter an order

18 restricting the disclosure of the Protected Information described above as follows:
19          1.      All Protected Information produced by the government in this matter shall be stamped on

20 its face “PROTECTED INFORMATION – SUBJECT TO PROTECTIVE ORDER.”

21          2.      The following individuals (the “Defense Team”) may access and review Protected

22 Information for the sole purpose of preparing the defense:

23                  a)        Counsel for defendant who have made an appearance in this matter; and

24                  b)        Persons employed by defense counsel to assist with the preparation of the

25          defense, including legal assistants, experts, and investigators, but only after any such individual

26          has reviewed, signed, and dated a copy of this Protective Order to reflect his or her agreement to

27          be bound by it.

28          3.      The Defense Team may review with the defendant all discovery material produced by the

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-71669-MAG
              Case 4:19-mj-71669-MAG Document 24 Filed 04/29/20 Page 3 of 4




 1 government, but shall not provide the defendant with copies of, or permit the defendant to make copies

 2 of or have unsupervised access to, any discovery material produced by the government that contains

 3 Protected Information, unless the Personal Identifying Information, Financial Information, and/or

 4 Medical Information has first been entirely redacted from the discovery materials. Discovery material

 5 that clearly pertains to the defendant and does not contain Protected Information regarding any other

 6 person (e.g., a defendant’s own bank records, telephone records, and business records) may be provided

 7 to the defendant unredacted.

 8          4.      The Defense Team shall not disclose the substance of any Protected Information received

 9 from the government in the above-captioned matter to any third party without the express written

10 permission of the government or the approval of this Court.

11          5.      The Defense Team shall refer to any Child Victim only by her first and last initials in all

12 pleadings and at any court hearings.

13          6.      If the Defense Team files a pleading that references, contains, or attaches Protected

14 Information subject to this Protective Order, any portion of that pleading that references, contains, or

15 attaches Protected Information must be filed under seal. The Defense Team shall comply with Criminal

16 Local Rule 56-1 to ensure that Protected Information is not improperly disclosed but that any sealing

17 order is limited to those portions of the pleading for which there is a valid basis to seal.

18          7.      After any judgment or disposition has become final and there are no pending

19 proceedings, challenges, appeals, or habeas motions in the case, and after the deadline for any 28 U.S.C.

20 § 2255 motion has expired, the Defense Team shall destroy all documents and electronic media subject

21 to this Protective Order, delete any electronic copies of such documents or electronic media, or return

22 such documents or electronic media to the government. Should the Defense Team seek to retain copies

23 of any documents or electronic media that would otherwise be subject to this Protective Order, the

24 Defense Team may seek from government counsel copies of such documents or electronic media with

25 all Protected Information appropriately redacted, or may seek any other appropriate relief from the

26 Court.

27          8.      This Protective Order applies to all attorneys associated with the above case who have

28 knowledge of this Protective Order, regardless of the nature of their involvement in the case. This

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-71669-MAG
                Case 4:19-mj-71669-MAG Document 24 Filed 04/29/20 Page 4 of 4




 1 Order shall be binding on all subsequent attorneys who represent the defendant in this case or any other

 2 person who comes into possession of the documents disclosed to the Defense Team under this Protective

 3 Order.

 4          9.       Any disputes about this Protective Order, including any dispute about the government’s

 5 decision to designate materials as Protected Information, shall be resolved by this Court only after

 6 counsel for the United States and the defendant have first conferred and attempted to resolve the dispute.

 7 Defense counsel shall first raise any disputed designation with the government in writing. If the

 8 government does not then agree to change the designation, the defense may raise the issue with the

 9 Court.

10          10.      This stipulation is without prejudice to any party applying to the Court to modify the

11 terms of this Protective Order. This Court shall retain jurisdiction to modify this Protective Order upon

12 motion of any party even after the conclusion of district court proceedings in this case.

13     IT IS SO STIPULATED.                               DAVID L. ANDERSON
                                                          United States Attorney
14

15     Dated: April 29, 2020                              __/s/___________________________________
                                                          RICHARD EWENSTEIN
16
                                                          Assistant United States Attorney
17

18                                                        __/s/___________________________________
                                                          HARRIS TABACK
19                                                        Counsel for Defendant KEVIN FUQUA
20

21     IT IS SO ORDERED.
22

23     Dated:     April 29, 2020                          HONORABLE THOMAS S. HIXON
24                                                        United States Magistrate Judge

25

26

27

28

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-71669-MAG
